[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON DEFENDANT'SMOTION TO REOPEN HEARING FOR ADDITIONAL EVIDENCE
The defendant, Murray Colton, seeks to reopen the hearing on his motion to dismiss. The lengthy hearing was conducted over fifteen months resulting in the introduction of over one hundred exhibits and involving, among other evidence, over thirty hours of testimony of the trial prosecutor.
Colton now seeks to reopen the hearing asserting that "defense counsel has now obtained critical new information concerning the knowledge and misconduct of the prosecution in connection with the third trial . . ." In his motion, Colton does not describe in any meaningful way what this "information" is or what witnesses will be offered to prove it. The court is unable, therefore, to determine whether the interests of justice truly require the reopening of the hearing.
Accordingly, the motion to reopen the hearing is denied without prejudice to the defendant, prior to November 21, 1997, submitting a summary of the evidence to be offered as well as the identity of the witness(es) he seeks to present.
So ordered at Hartford, Connecticut this 6th day of November, 1997.
Robert J. Devlin, Jr. Judge